

BRYN MAWR BANK CORPORATION
RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS
(SERVICE/PERFORMANCE-BASED)
SUBJECT TO THE AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN
 
Grantee:        [    ]    
Date of Grant:     [________], 2019
Total Number of RSUs:    [    ]
Number of time-based RSUs:    [    ] (“Time-Based RSUs”)
Target number of performance-based RSUs:     [    ] (“Performance-Based RSUs”)
Service Period:    [__], 2019 to [__], 2022 (“Service Period”)


Performance Goal:
Certain conditions and goals as determined according to Exhibit A hereto



RESTRICTED STOCK UNIT AGREEMENT (“Agreement”), dated as of the Date of Grant set
forth above by and between BRYN MAWR BANK CORPORATION (the “Corporation”) and
the Grantee named above (the “Grantee”).
1.The Plan. This Agreement is subject to the terms and conditions of the Amended
and Restated Bryn Mawr Bank Corporation 2010 Long Term Incentive Plan (the
“Plan”) as approved by the Board of Directors of the Corporation on February 27,
2015 and by the Corporation’s shareholders on April 30, 2015. Except as
otherwise specified herein, all capitalized terms used in this Agreement shall
have the meanings given to them in the Plan.
2.Grant of Restricted Stock Units.
a.    Subject to the terms and conditions of the Plan and this Agreement, and
the Grantee’s acceptance of same by execution of this Agreement, the
Corporation’s Management Development and Compensation Committee (“Compensation
Committee”) hereby grants to the Grantee the number of Restricted Stock Units
set forth under “Total Number of RSUs” above (the “RSUs”).
b.    Upon vesting of the RSUs and satisfaction of all of the other terms and
conditions in this Agreement, the Corporation will issue stock representing the
shares underlying the vested RSUs (regardless of whether such RSUs are
Time-Based RSUs or Performance-Based RSUs) as soon as practicable following the
Time Vesting Date (as defined in subsection 3(a) below), in the case of the
vested Time-Based RSUs, and the Performance Vesting Date (as defined in
subsection 3(b) below)), in the case of the Performance-Based RSUs.
3.Terms and Conditions. The Grant is subject to the following terms and
conditions:
a.    Time-Based Requirements. The Time-Based RSUs will vest on [__], 2022 (such
date, the “Time Vesting Date”), provided that Grantee provides continuous
service as a director of the Corporation from the Date of Grant through the Time
Vesting Date.
b.    Performance Goals. The Performance-Based RSUs are subject to the
performance goals set forth in Exhibit A (the “Performance Goals”) and shall
vest, in whole or in part, upon the Performance Vesting Date only if the
Performance Goals are achieved and the Grantee has provided continuous service
as a director of the Corporation through the end of the Service Period, or as
otherwise provided herein. The Compensation Committee shall determine within 75
days





--------------------------------------------------------------------------------




after the last day of the Service Period whether the Performance Goals have been
achieved, in whole or in part, in accordance with Exhibit A attached hereto. The
value of any fractional shares will be paid to the Grantee through a separate
disbursement. No vesting of Performance-Based RSUs shall be deemed to have
occurred unless and until the Compensation Committee certifies in writing as to
the portion of Performance Goals that have been achieved. The date on which the
Compensation Committee certifies as to the achievement of the Performance Goals
and the vesting of the Performance-Based RSUs is referred to in this Agreement
as the “Performance Vesting Date”.
c.    No Rights as a Shareholder. Grantee will have no rights or privileges of a
shareholder (including but not limited to, no right to vote the shares) with
respect to shares underlying RSUs until such RSUs have vested and such shares
have been issued.
d.    Dividend-Equivalents. At the time of issuance of shares underlying vested
RSUs pursuant to subsection 2(b) above, the Corporation shall also pay to
Grantee an amount equal to the aggregate amount of all dividends declared and
paid by the Corporation based on dividend record dates falling between the Date
of Grant and the date of issuance in accordance with the number of shares
issued. The computation set forth in this subparagraph is separate and distinct
from the calculations and concepts set forth on Exhibit A hereto and the
calculations and concepts set forth on Exhibit A hereto have no applicability to
the calculation of the amount of dividends to be paid by the Corporation
pursuant to this subparagraph.
e.    Holding Period. All vested RSUs will be subject to a holding period
(“Holding Period”) until the earliest of:
i.
The two-year anniversary of such Time Vesting Date or Performance Vesting Date,
as applicable;

ii.
The date of the Grantee’s death or Disability (as defined in Section 5 below);
or

iii.
The date of consummation of a Change of Control (as defined in Section 7 below).

For purposes of clarification, once shares underlying vested RSUs have been
issued and until the expiration of the applicable Holding Period, Grantee shall
have all of the rights and privileges of a shareholder with respect to such
shares other than the right to sell, transfer, gift, or otherwise divest himself
or herself of such shares. Notwithstanding anything herein to the contrary, the
Corporation may lift the Holding Period with respect to any shares underlying
vested RSUs where the sale of such shares is necessary to satisfy the payment of
statutory federal, state and local withholding taxes including, without
limitation, social security and medicare taxes.
4.Forfeiture.
a.    Forfeiture. All Time-Based RSUs that have not vested at the Time Vesting
Date in accordance with subsection 3(a), and all Performance-Based RSUs that
have not vested at the Performance Vesting Date in accordance with subsection
3(b) and Exhibit A attached hereto, shall be forfeited in their entirety.
b.    Forfeiture of Unvested RSUs and Payment to the Corporation for Issued
Shares Resulting from Vested RSUs If Grantee Engages in Certain Activities. The
provisions of this subsection 4(b) will apply to all RSUs granted to Grantee
under the Plan and to any shares issued to the Grantee upon vesting of RSUs. If,
at any time during the Service Period, or for a period of two (2) years after
termination of Grantee’s service as a director of the Corporation for any
reason, Grantee engages in any activity inimical, contrary or harmful to the
interests of the Corporation including, but not limited to (A) conduct related
to Grantee’s service for which either criminal or civil penalties against
Grantee may be brought, (B) violation of the Corporation’s or the Bank’s
policies including, without limitation, the Insider Trading Policy, Code of
Business Conduct and Ethics, Code of Personal Conduct, Employee Handbook, or
otherwise, (C) soliciting of any customer of the Corporation or any of its
direct or indirect subsidiaries (individually and collectively, the “Company
Group”) for business which would result in such customer terminating their
relationship with the Company Group, (D) soliciting or inducing any individual
who is an employee or director of the Company Group to leave the Company Group
or otherwise


-2-



--------------------------------------------------------------------------------




terminate their relationship with the Company Group, (E) disclosing or using any
confidential information or material concerning the Company Group, (F) breach of
any agreement between the Grantee and the Company Group, or (G) participating in
a hostile takeover attempt, then (x) all RSUs that have not vested effective as
of the date on which Grantee engages in such activity, unless forfeited sooner
by operation of another term or condition of this Agreement or the Plan, shall
be forfeited in their entirety, and (y) for any shares underlying vested RSUs
which have been issued to Grantee, the Grantee shall pay to the Corporation the
market value of the shares on the date of issuance or the date Grantee engages
in such activity, whichever is greater. The term “Confidential Information” as
used in this Agreement includes, but is not limited to, records, documents,
programs, technical data, information technology, policies, files, lists, client
non-public personal information, pricing, costs, strategies, market data,
statistics, business partners, customers, customer requirements, prospective
customer contacts, knowledge of the Company Group’s clients, methods of
operation, processes, trade secrets, methods of determination of prices, fees,
financial condition, profits, sales, net income, indebtedness, potential mergers
or acquisitions, or the sale of Company Group assets or subsidiaries, commercial
contracts and relationships, employees, litigation (whether actual or
threatened), information acquired in connection with the Grantee’s role as a
director to the Company, whether through board meetings, deliberations or
discussions among directors, Company Group employees or agents, or relating to
board dynamics generally, including, without limitation, proprietary or
confidential information of any third party who may disclose such information to
the Company Group or the Grantee in the course of Company Group business, and
any other information relating to the Company Group that has not been made
available to the general public, as the same may exist from time to time. The
provisions of this Section 4 are in addition to, and in no way decrease, limit,
or affect the applicability of or relief available to the Corporation under
Section 8.
c.    Right of Setoff. By accepting this Agreement, Grantee consents to the
deduction, to the extent permitted by law, from any amounts that the Company
Group owes Grantee from time to time and the amounts Grantee owes the
Corporation under subsection 4(b) above. Whether or not the Corporation elects
to make any setoff in whole or in part, if the Corporation does not recover by
means of setoff the full amount Grantee owes it, calculated as set forth above,
Grantee agrees to immediately pay the unpaid balance to the Corporation.
d.    Compensation Committee Discretion. Grantee may be released from Grantee’s
obligations under subsections 4(b) and 4(c) only if the Compensation Committee,
or its duly appointed agent, determines in its sole discretion that such action
is in the best interest of the Corporation.
5.Death, Disability or Retirement. In the event the Grantee shall cease to be a
director of the Corporation prior to the expiration of the Service Period by
reason of: (a) retirement, whether or not early, with the consent of the
Compensation Committee; (b) a transfer of the Grantee in a spinoff; (c) death;
or (d) total and permanent disability as determined by the Compensation
Committee (“Disability”), then the vesting requirements on a fraction of
Grantee’s RSUs will be deemed to have been fulfilled. With respect to the
Time-Based RSUs, the vested portion shall be calculated as follows: the number
of Time-Based RSUs granted multiplied by a fraction, the numerator of which is
the number of full calendar months that elapsed in the Service Period prior to
the death, Disability, retirement or transfer in a spinoff of the Grantee and
the denominator of which is the total number of full calendar months in the
Service Period. With respect to the Performance-Based RSUs, the vested portion
shall be calculated as follows: the number of Performance-Based RSUs that would
have vested in accordance with Section 3(b) had Grantee remained a director
through the Service Period, multiplied by a fraction, the numerator of which is
the number of full calendar months that elapsed in the Service Period prior to
the death, Disability, retirement or transfer in a spinoff of the Grantee and
the denominator of which is the total number of full calendar months in the
Service Period. Shares underlying all Time-Based RSUs that vest in accordance
with the terms of this Section 5 shall be issued as soon as practicable
following such vesting and Performance-Based RSUs that vest in accordance with
the terms of this Section 5 shall be issued as soon as practicable following the
Performance Vesting Date. Any remaining RSUs which have not vested as provided
in this Section 5 shall be forfeited.
6.Termination. If the Grantee ceases to be a director of the Corporation prior
to the expiration of the Service Period for any reason other than as described
in Section 5 above, any RSUs that have not yet vested at the date of termination
shall automatically be forfeited.


-3-



--------------------------------------------------------------------------------




7.Change of Control. In the event of a Change of Control, Grantee’s outstanding
RSUs will be deemed to have vested and any shares underlying such RSUs not
previously issued shall be issued within ten days after the Change of Control.
For purposes of clarification, in such a situation, all Time-Based RSUs will
vest, and Performance-Based RSUs will vest at the target levels as described in
Exhibit A hereto. A “Change of Control” shall be deemed to have taken place if
(i) any Person (as defined below) other than an entity in the Company Group or
an employee benefit plan of the Company Group (or any Person organized,
appointed or established by the Company Group for or pursuant to the terms of
any such employee benefit plan), together with all affiliates and associates of
such Person, becomes the beneficial owner in the aggregate of 25% or more of the
common stock of the Corporation then outstanding, or (ii) during any twenty-four
month period, individuals who at the beginning of such period constituted the
Board of Directors of the Corporation or The Bryn Mawr Trust Company (the
“Bank”) cease, for any reason, to constitute a majority thereof, unless the
election, or the nomination for election by the Corporation or the Bank’s
shareholders, as the case may be, of each director who was not a director at the
beginning of such period was approved by a vote of at least two-thirds of the
directors in office at the time of such election or nomination, who were
directors at the beginning of such period.


8.Non-Interference and Non-Solicitation.
a.    For a period of twenty-four (24) months following the date Grantee ceases
to be a director of the Corporation for any reason, whether voluntarily or
involuntarily (the “Separation Date”), Grantee agrees not to disrupt, damage,
impair or interfere with the business of the Company Group in any manner,
including without limitation, by: (a) employing, engaging or soliciting any
employee of the Company Group; (b) inducing or attempting to influence an
employee to leave the employ of the Company Group; (c) adversely influencing or
altering the relationship of any person, firm, corporation, partnership,
association or other entity (“Person”) with the Company Group, whether such
Person is an employee, customer, client or otherwise; or (d) directly or
indirectly, individually or for any other, calling on, engaging in business
with, soliciting, inducing, or attempting to solicit or induce, any Person who
has been a customer, client or business referral source of the Company Group, or
who has been solicited as a potential customer, client or business referral
source of the Company Group, during the two (2) year period preceding the
Separation Date to (x) cease doing business in whole or in part with or through
the Company Group or (y) do business with any other Person which performs
services or offers products materially similar to or competitive with those
provided by the Company Group.
b.    Grantee shall maintain Confidential Information (as defined in Section
4(b)) in the strictest of confidence, shall not disclose Confidential
Information to any person outside of the Company Group, and shall not use,
reproduce, disseminate, or take any other action with respect to Confidential
Information other than in connection with Grantee’s provision of services as a
director of the Corporation and for the benefit of the Company Group. Grantee
shall not remove Confidential Information from Company Group premises unless
necessary in connection with the performance of Grantee’s service, and in such
event, such Confidential Information shall be returned or destroyed immediately
upon cessation of Grantee’s service with the Company Group. The obligations of
Grantee under this Section 8(b) shall apply during Grantee’s provision of
services and following termination of Grantee’s provision of services, and shall
survive in perpetuity.
c.    Grantee acknowledges and agrees that the restrictions contained in this
Section 8 are reasonable and necessary in order to protect the legitimate
interests of the Company Group and that any violation thereof would result in
irreparable injury to the Company Group. Consequently, Grantee acknowledges and
agrees that, in the event of any violation thereof, the Company Group shall be
authorized and entitled, without the necessity of posting a bond or other form
of security, to obtain from any court of competent jurisdiction injunctive and
equitable relief, as well as an equitable accounting of all profits and benefits
arising out of such violation, which rights and remedies shall be cumulative and
in addition to any other rights or remedies to which the Company Group may be
entitled at law or in equity (including the rights of forfeiture set forth in
Section 4 hereof) and, in the event the Company Group is required to enforce the
terms of this Agreement through court proceedings, the Company Group shall be
entitled to reimbursement of all legal fees, costs and expenses incident to
enforcement of any such term, in whole or in part and/or such term as may be
modified by a court of competent jurisdiction.


-4-



--------------------------------------------------------------------------------




d.    The provisions of this Section 8 are in addition to, and in no way
decrease, limit, or affect the applicability of or relief available to the
Corporation under Section 4.
e.    If any court of competent jurisdiction construes any of the restrictive
covenants set forth in this Section 8, or any part thereof, to be unenforceable
because of the duration, scope or geographic area covered thereby, such court
shall have the power to reduce the duration, scope or geographic area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced.
9.Change Adjustments. The Compensation Committee shall make appropriate
adjustments to give effect to adjustments made in the number of shares of the
Corporation’s common stock through a merger, consolidation, recapitalization,
reclassification, combination, spinoff, common stock dividend, stock split or
other relevant change as the Compensation Committee deems appropriate to prevent
dilution or enlargement of the rights of the Grantee. Any adjustments or
substitutions pursuant to this section shall meet the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
final and binding upon the Grantee.
10.Compliance with Law and Regulations. The grant of RSUs and the issuance of
shares underlying vested RSUs shall be subject to all applicable federal and
state laws, the rules and regulations and to such approvals by any government or
regulatory agency as may be required. The Corporation shall not be required to
register any securities pursuant to the Securities Act of 1933, as amended, or
to list such shares under the stock market or exchange on which the common stock
of the Corporation may then be listed, or to take any other affirmative action
in order to cause the issuance or delivery of shares underlying vested RSUs to
comply with any law or regulation of any governmental authority.
11.Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Corporation, Attention:
Corporate Secretary, at its office at 801 Lancaster Avenue, Bryn Mawr, PA 19010
or to the Grantee at her/his address on the records of the Corporation or at
such other addresses as the Corporation, or Grantee, may designate in writing
from time to time to the other party hereto.
12.Incorporation by Reference. This Restricted Stock Unit Award is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. If any provision of this Agreement
conflicts with any provision of the Plan in effect on the Date of Grant, the
terms of the Plan shall control. This Agreement shall not be modified after the
Date of Grant except by written agreement between the Corporation and the
Grantee; provided, however, that such modification shall (a) not be inconsistent
with the Plan, and (b) be approved by the Committee.
13.Reformation; Severability. If any provision of this Agreement shall hereafter
be held to be invalid, unenforceable or illegal, in whole or in part, by a court
of competent jurisdiction under any circumstances for any reason, (i) such
provision shall be reformed to the minimum extent necessary to cause such
provision to be valid, enforceable and legal while preserving the intent of the
parties as expressed in, and the benefits of the parties provided by, this
Agreement or (ii) if such provision cannot be so reformed, such provision shall
be severed from this Agreement or the Notice and an equitable adjustment shall
be made to this Agreement (including, without limitation, addition of necessary
further provisions) so as to give effect to the intent as so expressed and the
benefits so provided. Such holding shall not affect or impair the validity,
enforceability or legality of such provision in any other jurisdiction or under
any other circumstances. Neither such holding nor such reformation or severance
shall affect the legality, validity or enforceability of any other provision of
this Agreement.
14.Compliance with Internal Revenue Code Section 409A. It is the intention of
the parties that the RSUs and the Agreement comply with the provisions of
Section 409A of the Code to the extent, if any, that such provisions are
applicable to the Agreement and the Agreement will be administered by the
Compensation Committee in a manner consistent with this intent. If any payments
or benefits may be subject to taxation under Section 409A of the Code, Grantee
agrees that the Compensation Committee may, without the consent of Grantee,
modify this Agreement to the extent and in the manner that the Compensation
Committee deems necessary or advisable or take any other action or actions,
including an amendment or action with retroactive effect that the Compensation
Committee determines is necessary or appropriate to exempt any


-5-



--------------------------------------------------------------------------------




payments or benefits from the application of Section 409A or to provide such
payments or benefits in the manner that complies with the provisions of Section
409A such that they will not be taxable thereunder.
15.Choice of Law. The provisions of this Agreement shall be construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
any conflict of law provision that would apply the law of another jurisdiction.
16.Interpretation. The interpretation and construction or any terms or
conditions of the Plan or this Agreement by the Compensation Committee shall be
final and conclusive.






[Signature Page Follows]




-6-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer, and the Grantee has hereunto set his/her hand and
seal, effective as of the Date of Grant set forth above.
 
 
 
BRYN MAWR BANK CORPORATION


By:
 
 
Name: Michael W. Harrington
 
Title: Chief Financial Officer
 
 
 
 
(Signature of Grantee)
 
 
 
(Print Name of Grantee)
 
 
 
(Address of Grantee)





-7-



--------------------------------------------------------------------------------





EXHIBIT A


TO RESTRICTED STOCK UNIT AGREEMENT DATED AS OF [_______], 2019


All of the terms and conditions of the Restricted Stock Unit Agreement dated as
of [________], 2019, (“Agreement”), to which this Exhibit is attached are
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Agreement.


Name of Grantee: [    ]


1. Target Number of Performance-Vested Restricted Stock Units subject to vesting
based on Total Shareholder Return (“TSR”): ____[    ]_____________
2. Target Number of Performance-Vested Restricted Stock Units subject to vesting
based on Return on Average Equity (“ROAE”): _________[    ]________
3. Performance Goals: Except as otherwise set forth in the Award Agreement, the
number of RSUs (rounded down to the nearest whole number of RSUs) that become
nonforfeitable with respect to the Performance Period in accordance with the
terms of the Award Agreement will be based on the Company’s relative TSR and
ROAE Percentile Rank (as defined below) compared to the Peer Group (as defined
below) in respect of the relevant Performance Period, as set forth in the chart
below. Notwithstanding anything herein to the contrary, in the event of a Change
of Control, the number of RSUs that vest shall be the greater of (i) 100% of
target and (ii) the percent of target that would have been achieved based on
actual TSR and ROAE Percentile Ranks calculated in accordance with the terms of
this Exhibit A.
TSR Percentile Rank1,2
Less than 25%
25%
50%
75% or Greater
ROAE Percentile Rank1


Less than 25%


25%


50%


75% or Greater
Number of RSUs Vesting
0 RSUs
0% of target
100% of target
150% of target

1 If the applicable TSR or ROAE Percentile Rank is greater than 25% and less
than 75% with respect to the relevant Performance Period, the number of RSUs
that shall vest shall be prorated based on the actual level of performance
achieved. For example, performance at the 37.5th percentile (halfway between the
threshold of 25th percentile and the max of 50th percentile) for both metrics
would result in 50% of target RSUs vesting (halfway between 0% at threshold and
100% at target).
2 Provided however, if the Corporation’s TSR over the Performance Period is
negative, no more than 100% of the target number of RSUs subject to TSR will
vest.
4. For purposes of this Exhibit A, the following terms shall have the respective
meanings set forth below:
a.
“Peer Group” means the following financial institutions:

Company Name
Ticker



(1)
Notwithstanding the foregoing, if at any time prior to the expiration of the
Performance Period a member of the Peer Group ceases to be a domestically
domiciled publicly traded company on a national stock exchange or market system;
or has gone private; or has reincorporated in a foreign (e.g., non-U.S.)
jurisdiction, regardless of whether it is a reporting company in that or another
jurisdiction; or has been acquired by another company (whether by a peer company
or otherwise, but not including internal reorganizations), or has sold all or
substantially all of its assets, then such member shall be immediately removed
from the Peer Group.



-8-



--------------------------------------------------------------------------------




b.
“Performance Period” means (i) for measurement of ROAE, the 12-quarter period
beginning [____], 2019 and ending [____]; and (i) for measurement of TSR, the
3-year period beginning [_____], 2019 and ending [__], 2022.

c.
“ROAE” means (a) net income applicable to the common shareholders of a company
during the Performance Period, divided by (b) that company’s average common
shareholders’ equity during the Performance Period (as reported in the company’s
annual or quarterly report for the applicable fiscal period end) subject to
adjustments for certain extraordinary or special items, in the form and manner
determined in the Committee’s sole discretion and if permitted by the IRS
regulations under Section 162(m) of the Internal Revenue Code of 1986, as
amended, relating to the “pre-established performance goal” rules, for any:
change in accounting policy; gain/loss on disposition of assets or business;
charge for goodwill impairment; extraordinary legal/regulatory settlements;
extraordinary market conditions; significant currency fluctuations; effects of
nature or man-made disasters; hyperinflation; change in statutory tax
rates/regulations; charges or costs associated with Board-approved
restructurings of the Company, including but not limited to, acquisitions and
mergers by the Company; results of discontinued operations held for sale after
sale closing; other extraordinary, unusual or infrequently occurring items as
determined under U.S. generally accepted accounting principles (“GAAP”).

d.
“TSR” means, with respect to any company, the Company’s total shareholder
return, which will be calculated by dividing (i) the Closing Average Share Value
by (ii) the Opening Average Share Value.

e.
“Opening Average Share Value” means the average, over the trading days in the
Opening Average Period, of the closing price of a company’s stock multiplied by
the Accumulated Shares for each trading day during the Opening Average Period.

f.
“Opening Average Period” means the 20 trading days preceding [__], 2019.

g.
“Accumulated Shares” means, solely for purposes of the calculation of TSR, for a
given trading day, the sum of (i) one (1) share and (ii) a cumulative number of
shares of the company’s common stock purchased with the dividends declared on a
company’s common stock, assuming same day reinvestment of the dividends in the
common stock of a company at the closing price on the ex-dividend date, for
ex-dividend dates between the start of the Opening Average Period and the
trading day.

h.
“Closing Average Share Value” means the average, over the trading days in the
Closing Average Period, of the closing price of the company’s stock multiplied
by the Accumulated Shares for each trading day during the Closing Average
Period.

i.
“Closing Average Period” means (i) in the absence of a Change of Control, the 20
trading days preceding [__], 2022; or (ii) in the case of a Change of Control,
the trading days during the period beginning thirty (30) calendar days prior to
the Change of Control and ending on the Accelerated End Date.

j.
“Accelerated End Date” means the date five (5) calendar days (or such shorter
period as may be established by the Compensation Committee in its sole
discretion) prior to the Change of Control.

k.
“Percentile Rank” means the Company’s relative percentile positioning in respect
of the TSR or ROAE, as applicable, of the other members of the Peer Group.





-9-

